November 05, 2010

Ms. Cecilia M. Wood
Attorney & Counselor at Law, PC
1122 Colorado Street, Suite 2301
Austin, TX 78701

Honorable Leonard Ray Saenz
261st District Court Judge
P.O. Box 1748
Austin, TX 78767
Ms. JoAl Cannon Sheridan
Ausley, Algert, Robertson and Flores, LLP
3307 Northland Drive, Suite 420
Austin, TX 78731

RE:   Case Number:  09-1072
      Court of Appeals Number:  03-09-00678-CV
      Trial Court Number:  D-1-FM-09-004325

Style:      IN RE  RICHARD SCHELLER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
stay order issued January 4, 2010 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |